DETAILED ACTION
	The Information Disclosure Statement filed on February 25, 2019 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 22 and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czaloun (EP 2455267).
Czaloun discloses a cable transportation system extending along a track comprised of a first haul cable 1 extending along the track and having an end section and actuated by a first motor. A second haul cable 2 extending along the track and having an end section aligned with the end section of the first haul cable, the second haul cable being actuated by a second motor. The system is further comprised of a vehicle 3 having a first clamping device 31-35 configured to selectively attach the vehicle to the first haul cable and a second clamping device 31-35 configured to selectively attach the vehicle to the second haul cable. A first control cam 41 is arranged at the end section of the first haul cable, the first control cam comprising an 
A passenger embarking and disembarking station at the end sections of the first haul cable and the second haul cable are interpreted as inherent features of the transportation system. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czaloun (EP 2455267) in view of Gubler (US 2012/0103225).
Czaloun discloses the transportation system as described above. However, Czaloun does not show the use of a control unit and a plurality of sensors to obtain the position of the vehicle along the track. Gubler discloses a cable transportation system comprised of detection sensors 22, 23 utilized to obtain the position of the vehicle along the track and it’s proximity to the end stations. It would have been obvious to one of ordinary skill in the art to have applied position and proximity sensors, like that of Gubler, to a transportation system, like that of Czaloun, with the expected result of providing safety measures to monitor and control the speed and movements of the vehicle through the system and to control the speed near end stations so as to insure the safety of passengers and to prevent damage to the station ort the vehicle. 
Allowable Subject Matter
Claims 14-18, 27, 28 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJMMarch 31, 2021